DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-11, filed 07/27/2021, with respect to the rejection(s) of claim(s) 1-6 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference.  The following rejection explains setting a rotation speed of the suction fan based on the air pressure detected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (2012/0019584) and further in view of Sakata (JP 2007316189).
With regard to claim 1, Uchiyama discloses a printing apparatus (11) comprising:
an air pressure sensor (32) [Para. 0047] configured to detect air pressure;
a print head (36) [Para 0044] configured to print on a print medium (12) [Para. 0044];


a suction fan (29) [Para. 0046; Fig. 3] configured to suck the print medium via the suction hole; and
a control section (44) configured to set a rotation speed of the suction fan according to the air pressure [the suction force (F1) of the suction fan can be modified as desired based on data inputted to the controller; Para. 0073-0075, 0084].
Uchiyama does not disclose when the air pressure sensor detects that the air pressure is higher than a first air pressure, the control section sets the rotation speed of the suction fan to a first rotation speed; and when the air pressure sensor detects that the air pressure is lower than the first air pressure, the control section sets the rotation speed of the suction fan to a second rotation speed that is higher than the first rotation speed.
However, Sakata teaches when an air pressure sensor (PS) [Para. 0036] detects air pressure (Pa) [Para. 0041] being higher than a first air pressure [air pressure (P1) is higher than air pressure at time of measurement (zero position); Para. 0044], a control section (C1) sets the rotation speed (rpm) of the suction fan (310) to a first rotation speed (R1); and when the air pressure sensor detects that the air pressure is lower than the first air pressure (P2), the control section sets the rotation speed of the suction fan to a second rotation speed (R2) that is higher than the first rotation speed . [Para. 0043; See Fig. 5-Fig. 6]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to control the rotation speed of the fan of Uchiyama based on the air pressure detected in order to hold the recording medium when it rises up off the platen due to curling and conveying the recording medium smoothly.
claim 6, Uchiyama discloses a control method for a printing apparatus (11) including a print head (36) configured to print on a print medium (12), an air pressure sensor (32) configured to detect air pressure, a platen (28) configured to include a suction hole (28A) and oppose to the print head, and a suction fan (29) configured to suck the print medium via the suction hole, the control method comprising
changing a rotation speed of the suction fan according to a detection result of the air pressure sensor [the suction force (F1) of the suction fan can be modified as desired based on data inputted to the controller; Para. 0073-0075, 0084].
Uchiyama does not disclose setting a rotation speed of the suction fan to a first rotation speed, when the air pressure sensor detects that the air pressure is higher than a first air pressure; and setting the rotation speed of the suction fan to a second rotation speed that is higher than the first rotation speed, when the air pressure sensor detects that the air pressure is lower than the first air pressure.
However, Sakata teaches setting the rotation speed (rpm) of the suction fan (310) to a first rotation speed (R1), when an air pressure sensor (PS) [Para. 0036] detects that the air pressure (Pa) [Para. 0041] is higher than a first air pressure [air pressure (P1) is higher than air pressure at time of measurement (zero position); Para. 0044] and setting  rotation speed of the suction fan to a second rotation speed (R2) that is higher than the first rotation speed when the air pressure sensor detects that the air pressure is lower than the first air pressure (P2) [Para. 0043; See Fig. 5-Fig. 6]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to control the rotation speed of the fan of Uchiyama based on the air pressure detected in order to hold the recording medium when it rises up off the platen due to curling and conveying the recording medium smoothly.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (2012/0019584) in view of Sakata (JP 2007316189) as applied to claim1 above, and further in view of Matsumoto (US 2008/0036134).
With regard to claim 3, Uchiyama’s printing apparatus discloses all the limitations of claim 1 but does not disclose further comprising a memory section that stores a reference set value, wherein the control section sets the rotation speed of the suction fan to a value obtained by multiplying the reference set value stored in the memory section by a correction coefficient.
However, Matsumoto teaches a memory section (601) [Fig. 9] that stores a reference set value [PWM values of four fans 51a, 52a, 51b and 52b; Para. 0092], wherein a control section sets the rotation speed of the suction fan to a value obtained by multiplying the reference set value stored in the memory section by a correction coefficient [Para. 0125]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a memory to the printing apparatus of Uchiyama for storing and setting the rotation speed of the suction fan to a value obtained by multiplying the reference set value stored in the memory section by a correction coefficient, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA).
With regard to claim 4, Uchiyama’s modified printing apparatus discloses all the limitations of claim 3, and Matsumoto also discloses wherein the memory section stores the reference set value in association with a type of the print medium [Fig. 11].

Allowable Subject Matter
Claims 2, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 is objected to because the prior art does not teach or make obvious a control section using a first coefficient as a correction coefficient when air pressure detected by an air pressure sensor is at or above a first threshold, the control section uses a second coefficient as the correction coefficient
when the air pressure detected by the air pressure sensor is at or below a second threshold, and the control section calculates the correction coefficient corresponding to the air pressure detected by the air pressure sensor when the air pressure detected by the air pressure sensor is between the first threshold and the second threshold.
	Claim 7 is objected to because the prior art does not teach or make obvious setting a rotation speed of a suction fan to a first rotation speed, which is a fixed speed and setting a rotation speed of a suction fan to a second rotation speed, which is changeable according to a detected air pressure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853